Pursuant to statute (Judiciary Law, § 486-a) the Clerk of the Criminal Term of the Supreme Court, Richmond County, has transmitted to this court (with an accompanying letter dated March 24, 1972) a certified extract of the minutes of a judgment rendered in said court March 24, 1972 which states that the above-named John L. Piazza (who was admitted to practice by this Appellate Division of the Supreme Court on December 23, 1965) was found guilty of grand larceny in the second degree, a felony, and sentenced therefor. There has also been transmitid to this court a letter from said attorney addressed to the Court of Appeals, dated March 3, 1972, in which he states that he thereby resigns as a member of the Bar, The tendered resignation from the Bar is not accepted. By virtue of subdivision 4 of section 90 of the Judiciary Law, said John L. Piazza, has ceased to be an attorney and counselor at law or competent to practice law as such. On this court’s own motion, an order will be entered directing that the name of said John L. Piazza be forthwith struck from the roll of attorneys and counselors at law. Rabin, P. J., Hopkins, Munder, Martuseello and Latham, JJ., concur.